Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant filing a Request for Continuing Examination (RCE) on 12/14/2020 with claims 1-11 are pending in the Application and claim 6-10 withdrawn from consideration as directed to non-elected Species
	Applicant argument’s in the communication with the Office on 12/14/2020 are persuasive therefore, claims 1-5, 11 and withdrawn claims 6-10 that  depend on and have all the limitation of the allowable claim  1 are rejoined and allowed.
 
Reason for allowance
 
 
2.	Claims 1-11 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed method of identifying patterns for drug-disease associations and treating diseases based thereon having the limitations/steps:
--“accessing a plurality of disease similarity matrices, wherein each of the plurality of disease similarity matrices is associated with a different disease information source, wherein each different disease information source provides a different set of disease data utilized to generate the disease similarity matrix associated therewith;
accessing a known drug-disease association matrix, the known drug-disease association matrix indicating if a drug identified in the known drug-disease association matrix is known to treat a disease identified in the known drug-disease association matrix; and
generating at least one drug-disease association prediction using an optimization model with a plurality of input training variables including n the plurality of drug similarity matrices, the plurality of disease similarity matrices, and the known drug-disease association matrix, a densified estimation of observer drug-disease association matrix, drug similarity weight vector, and disease similarity weight vector, the at least one drug-disease association prediction identifying a previously unknown association between a given drug and a given disease, and a probability that the given disease is treatable by the given drug and the optimization model produces reconstruction losses due to outputs that overfit the plurality of input training variables;
performing each of
a)    solving the optimization algorithm using sets from the plurality of input
training variables through a gradient descent analytical process to identify a local
minimum of a differentiable function;
b)    determining if the reconstruction loses are decreasing; and
c)    in response to reconstruction losses decreasing repeating steps a thru step c,
and otherwise selecting the given drug over another drug
and utilized to treat one or more diseases based on the at least one drug-disease association prediction. “--.
In combination with all other limitations /steps as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                     /THINH T NGUYEN/                     Primary Examiner, Art Unit 2897